Citation Nr: 1617162	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  10-12 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for left ear hearing loss.

2. Entitlement to a compensable disability rating for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

These matters come before the Board of Veterans' Appeals (Board) from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to a compensable disability rating for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran currently has a left ear hearing loss disability for VA purposes.

2. The evidence is at least in relative equipoise as to whether the Veteran's left ear hearing loss disability is related to service.


CONCLUSION OF LAW

Resolving any doubt in the Veteran's favor, the criteria for service connection for a left ear hearing loss disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

This case was first remanded by the Board in September 2013 to allow for additional development. Specifically, the RO was to obtain copies of any outstanding VA or private treatment records, and to schedule the Veteran for a new VA audiological examination. The RO was then instructed to readjudicate the claims and to issue a Supplemental Statement of the Case (SSOC) for any benefits not granted. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the Veteran has indicated that no additional treatment records exist. Further, the Veteran underwent VA audiological examination in October 2013, and a subsequent SSOC was issued that same month. Accordingly, the Board finds that the AOJ has substantially complied with its September 2013 remand directives. 

VA's Duties to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duty to notify or assist is necessary. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish service connection, there must be competent evidence of: (1) the current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).
Analysis

The Veteran contends that service connection is warranted for left ear hearing loss. 

First, the Board finds competent evidence that the Veteran has a current left ear hearing loss disability. Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent. 38 C.F.R. § 3.385 (2015). 

At the Veteran's October 2013 VA audiological examination, his left ear audiometric results were as follows:

Hertz
500
1000
2000
3000
4000
Left Ear
20
25
25
20
45

At that time, the Veteran also registered a speech recognition score of 92 percent. As such, there is a competent evidence that the Veteran currently has a left ear hearing loss disability for VA purposes. Accordingly, the first Shedden element has been met.

Further, the Board finds competent evidence that the Veteran experienced in-service noise exposure. During August 2004 and February 2010 VA audiological examinations, the Veteran reported that he was repeatedly exposed to artillery fire without hearing protection during service, including during an unannounced fire mission. Further, during a February 2009 private audiological examination, the Veteran recounted an incident when he was exposed to repeated cannon fire. 

The Board finds the Veteran's testimony to be competent and credible evidence of in-service noise exposure. A veteran is competent to report that which he perceives through his senses. Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses). As such, the Veteran is competent to report on noise exposure experienced during service. Further, the evidence of record supports the Veteran's claim. The Veteran's Certificate of Release or Discharge from Active Duty (DD-214) indicates that the Veteran served with a field artillery unit. The Veteran's description of the in-service events is consistent with the nature of his service, and his reports are present throughout the record. Accordingly, the Board finds that the second Shedden element has been met.

Finally, the Board finds that the evidence is at least in relative equipoise regarding a possible nexus between the Veteran's disability and service. To that end, there are conflicting nexus opinions of record. In October 2008, private practitioner Dr. R. Curtin opined that the Veteran's left ear hearing loss could be due to service-related matters. In doing so, Dr. Curtin noted that the Veteran was currently service-connected for a right ear hearing loss disability, such that a nexus to service had been conceded as it related to the Veteran's right ear. 

The Veteran has similarly indicated a nexus between his hearing loss and service. During the February 2009 private audiological examination, the Veteran indicated that he lost his hearing for approximately two weeks following his exposure to repeated cannon fire. Further, in an October 2008 lay statement, the Veteran asserted that his bilateral hearing loss began during service. 

In contrast, the August 2004, February 2010, and October 2013 VA examiners have asserted negative nexus opinions. Specifically, the August 2004 examiner opined that it is less likely than not that the Veteran's left ear hearing loss is connected to service. Further, the February 2010 examiner opined that it is not as likely as not that the Veteran's left ear hearing loss is related to his military service. In doing so, the examiner noted that the Veteran's hearing was well within normal limits when he exited service, and that current studies do not support the notion of delayed onset of hearing loss due to noise exposure. This rationale was also cited by the October 2013 examiner, who opined that it was not as likely as not that the Veteran's left ear hearing loss was related to service, as the definitive consensus on delayed onset, the 2006 Noise and Military Service-Implications for Hearing Loss and Tinnitus (Report), held that there is insufficient evidence to determine whether permanent noise-induced hearing loss can develop significantly later in one's lifetime. 
In comparing the weight of the available evidence, the Board assigns similar probative value to the positive and negative nexus opinions. Where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue. Jones v. West, 12 Vet. App. 383, 385 (1999). However, a veteran is competent to provide evidence about the symptoms he experiences. As such, the Veteran's lay statements regarding the onset of his hearing loss are relevant considerations in determining service connection. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); see also Layno, 6 Vet. App. at 469. Further, the Veteran's statements are supported by a comparison of his entrance and exit examinations, which indicate that the Veteran experienced some degree of left ear hearing loss during service.

The Veteran's statements are also supported by Dr. Curtin's October 2008 letter. However, the Board finds that Dr. Curtin's opinion holds limited probative value. An opinion is considered probative if it is definitive and supported by a detailed rationale. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Here, Dr. Curtin asserted a definitive nexus opinion, but offered no supporting details or rationale. Further, although Dr. Curtin indicates that he had treated the Veteran for his bilateral hearing loss, his treatment notes and records have not been made available to the Board. As such, his opinion has limited probative value. 

Nevertheless, the Board does not discredit the factual premise engaged by Dr. Curtin, who noted that a nexus had previously been asserted in November 2004, when the RO granted the Veteran service connection for a right ear hearing loss disability. The claims file indicates that such a nexus was established due to the Veteran's high frequency right ear hearing loss noted upon his exit from service. However, the Board finds Dr. Curtin's rationale to be a valid one. Although the degree of hearing loss was not so severe as in his right ear, the Veteran still experienced some degree of left ear hearing loss during service. Further, nothing in the Veteran's claims file indicates that he only experienced noise exposure or trauma to his right ear during service. As such, Dr. Curtin's conclusion that the Veteran experienced equal noise exposure to both ears is a rational one. 

This point is not adequately addressed by the August 2004, February 2010, or October 2013 VA examiners. First, the August 2004 VA examiner asserted a definitive opinion, but offered no rationale in support thereof. See Prejean, 13 Vet. App. at 448-49. Further, the February 2010 and October 2013 examiners acknowledge that the Veteran was exposed to noise in the military, but do not rectify these statements with the negative nexus opinions provided,  or address the hearing loss noted in the Veteran's exit examination. A medical opinion based on an inaccurate or incomplete factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). Instead, the examiners seem to rely heavily upon academic consensus, which, as noted in the 2006 Report, acknowledges that no definitive studies on this issue have yet been performed. As such, the opinions of the VA examiners hold limited probative value. 

Resolving the benefit of the doubt in favor of the Veteran, the Board finds that when the entirety of the record is considered and weighed the evidence is in at least relative equipoise as to whether left ear hearing loss is causally related to service. As such, the Board finds that the third and final Shedden element has been met.

Accordingly, service connection for a left ear hearing loss disability is warranted. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.



REMAND

The Veteran contends that a compensable disability rating is warranted for right ear hearing loss. A review of the record indicates that additional development is necessary prior to adjudicating this claim.

Specifically, the Board finds that the Veteran's claim for an increased rating for right ear hearing loss is inextricably intertwined with the rating for his now service connected left ear hearing loss. As a result of the Board's grant of service connection for left ear hearing loss herein, the RO's subsequent assignment of a disability rating and effective date for this disability could potentially affect the rating for his already service-connected right ear hearing loss. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). As such, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. at 183.

Accordingly, the case is REMANDED for the following action:

1. Effectuate the Board's decision herein and assign an effective date for left ear hearing loss and assign a rating for the bilateral service connected hearing loss.  

2. After conducting any additional development necessary, readjudicate the claims. If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period to respond. Thereafter, return to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


